           Case 3:19-cv-00130-SDD-RLB        Document 39       07/22/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


REED                                                                   CIVIL ACTION


VERSUS                                                                 19-130-SDD-RLB


GAUTREAUX, ET AL.


                           RULING AND ORDER OF DISMISSAL

          The Court, after carefully considering the Notice of Removal,1 the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated February 28, 2020, to which no

objection has been filed, hereby approves the Report and Recommendation of the

Magistrate Judge and adopts it as the Court’s opinion herein.

          ACCORDINGLY, the Plaintiff’s claims against remaining unnamed defendants are

hereby dismissed without prejudice and this matter is hereby closed.

          Signed in Baton Rouge, Louisiana on July 22, 2020.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 1.
2
    Rec. Doc. 38.
